Citation Nr: 1505849	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to the Veteran's service-connected headaches disability.

4.  Entitlement to an initial rating in excess of 30 percent for migraine headaches associated with traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran, DW, and JC.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to March 1978.

This case comes before the Board of Veterans' Appeals (BVA or Board) from July 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran later appeared before the undersigned in November 2014 and delivered sworn testimony via video conference hearing at the RO.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an initial rating in excess of 30 percent for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear and right ear hearing loss were clinically demonstrated on entrance to service, and have not been shown by competent clinical evidence of record to have undergone any increase in service.

2.  The Veteran has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.


CONCLUSIONS OF LAW

1. Preexisting left ear and right ear hearing loss were not aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2014).

2.  The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in June 2009 and April 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the November 2014 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine the onset of the claimed hearing loss and to determine if there was any recent evidence not associated with the claims file.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The July 2012 VA examiner has indicated that the Veteran's left ear and right ear hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Hearing Loss

At his November 2014 Board hearing, the Veteran indicated that during service he had hit his head on a door frame and had also been in the vicinity of a Claymore mine explosion.  The Veteran stated that his hearing problems were related to the Claymore mine explosion.  He stated that his occupation as a light rail mechanic in the military had also contributed to his hearing loss.  He did not know if his hearing had worsened since his injury in the military.  The Veteran indicated that he had constant ringing in his ears that resulted from his head injury.  The Veteran's sister stated that the Veteran had been complaining of hearing problems and ringing in his ears since service discharge.  The Veteran had not been exposed to loud noise in his employment in the restaurant business following service.  

The Veteran's April 1977 enlistment examination (Army National Guard) noted that the Veteran's mouth, throat, and ears had a "general mild" infection.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
15
15
LEFT
45
30
10
20
15

The Veteran's service treatment records noted no complaints relating to hearing loss.  The Veteran did not undergo any other audiometric hearing testing during service.  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected. The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F. 3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The initial question is whether left ear or right ear hearing loss was noted at the time of examination for entrance into service, and found at that time to constitute an abnormal finding with respect to the Veteran's ears.  As noted in Hensley, audiometric findings above 20 decibels at a relevant Hertz level indicate some form of hearing loss.  

As the Veteran's left ear and right ear hearing thresholds were shown to exceed 20 decibels at 500 and 1000 Hertz, and left ear and right ear hearing loss was demonstrated on examination for induction into service and found to constitute an abnormal evaluation of the ears, the Board finds that the presumption of soundness on induction does not attach as to left ear and right ear hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, the July 2012 and February 2014 VA audiologists both stated that the Veteran's left ear and right ear hearing loss had preexisted his military service.

The Board concedes that the Veteran was exposed to acoustic trauma in service, as consistent with the circumstances of his service.  However, the Veteran's service treatment records are entirely negative for any complaint, treatment, or diagnosis of left ear or right ear hearing loss.  There also is no objective evidence of increased left ear or right ear hearing loss during the years immediately following the Veteran's discharge from active military service.  In fact, the evidence of record does not contain any demonstration of significant increased hearing loss.  In this regard, the July 2012 VA audiologist stated that the Veteran's current right ear hearing level was essentially the same as when the Veteran entered service, and the February 2014 VA audiologist stated that the Veteran's current left ear hearing level was similar as to that demonstrated on his entrance to service.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran lacks the medical training and expertise to opine that any current left ear or right ear hearing loss was permanently worsened as a result of his service.  Significantly, the Board notes in fact that the Veteran testified at his November 2014 Board hearing that he was not certain that his hearing had become worse since his discharge from service.

Accordingly, since the most competent evidence of record fails to indicate that the Veteran's preexisting hearing loss was worsened by service, service connection for hearing loss is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

Tinnitus

While tinnitus was not documented in service, the Veteran has indicated that he has had ringing in his ears in service and continuously thereafter.  The Veteran's assertion in this regard is supported by the November 2014 hearing testimony of his sister.  Further, in February 2014 a VA audiologist essentially indicated that it was possible that the Veteran's documented head injury during service could be the cause of his tinnitus.  The Veteran is considered competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service are reliable.  Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

As for the issue of service connection for an acquired psychiatric disorder, the Board notes that at the November 2014 Board hearing the Veteran and witnesses essentially indicated that the Veteran had depression that was related to his service-connected headaches disorder.  Whether the Veteran has a psychiatric disability that is related to his headaches disorder is a medical question and requires medical expertise.  As the evidence of record does not contain sufficient competent medical evidence to decide this question, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.

As for the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches associated with TBI, the Board observes that the Veteran's claim must be considered under Diagnostic Code 8045 (as in effect from October 23, 2008), and not just Diagnostic Code 8100, as has been done in this case.  As such, the Board finds that the April 2014 VA headaches examination is not adequate to rate the Veteran's claim, and the Veteran should be afforded a VA examination that will allow the Veteran's claim to be considered under both Diagnostic Code 8045 and 8100.  While Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, and it would constitute prohibited pyramiding to provide separate ratings under Diagnostic Code 8045 and Diagnostic Code 8100, the Veteran's claim must be considered under both provisions in order to give the Veteran a chance to obtain the highest possible rating for his headaches disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since May 15, 2014, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed acquired psychiatric disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that had its onset during service or within one year of his service discharge, or is etiologically related to his active service.

The examiner is also asked to state whether the Veteran has any psychiatric disability that (a) is proximately due to or the result of the service-connected headaches disability, or (b) was aggravated (made worse) by service-connected headaches disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be scheduled for a VA examination to determine the current severity of his headaches and TBI residuals, which should be conducted in accordance with the TBI examination worksheet.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


